 

Case 9:19-mc-80024-DMM Document 73 Entered on FLSD Docket 02/11/2020 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

Case No.: 19-mc-80024-MIDDLEBROOKS
PUES FAMILY TRUST IRA, BY
MICHAEL PUES, EXECUTOR OF
THE ESTATE,
Plaintiff,

Vv.

PARNAS HOLDINGS INC., and
LEV PARNAS, individually,

Defendants.
/

 

ORDER DISSOLVING WRIT OF GARNISHMENT

THIS CAUSE comes before the Court upon Non-Party United States of America’s (the
“Government”’) Motion to Dissolve Writ of Garnishment Issued to the United States District Court for the
Southern District of New York, filed on December 12, 2019. (DE 62). No response has been filed. For
the following reasons, the Motion is granted.

In this case, Plaintiff seeks to enforce a judgment that was entered against Defendants Parnas
Holdings Inc. and Lev Parnas. On March 28, 2016, the Eastern District of New York entered the
underlying final judgment in Plaintiffs favor and against Defendants in the amount of $510,434.70. (DE
1; DE 1-2). Plaintiff initiated this action on January 8, 2019 by registering that judgment with the Court.!
(DE 1).

On October 9, 2019, Defendant Lev Parnas was indicted for violating federal election laws. See
United States v. Lev Parnas, No. 19-cr-00725, DE No. 1 (S.D.N.Y Oct. 9, 2019) (Indictment). That same
day, Defendant Parnas was arrested in Dulles, Virginia. See United States v. Parnas, No. 19-mj-00443,

DE No. 1 (E.D. Va. Oct. 10, 2019) (arrest warrant returned executed as to Defendant Parnas).

 

‘Plaintiff also states that he domesticated the judgment in state court. (DE 25 at 2 ¥ 4).

 
 

Case 9:19-mc-80024-DMM Document 73 Entered on FLSD Docket 02/11/2020 Page 2 of 4

At his first appearance in Virginia, which was also held on October 10, 2019, Defendant Parnas’s
bond request was granted. Jd. at DE No. 6 (order setting conditions of release). Defendant Parnas
subsequently deposited $200,000 into the Eastern District of Virginia’s Clerk of Court’s registry. Jd. at
DE No. 11-1 (receipt of funds).

In furtherance of Plaintiff's attempt to collect on the unsatisfied judgment, Plaintiff moved to
gamish Defendant Parnas’s bond money from his criminal case. To collect Parnas’s bond money, on
October 29, 2019, here in the Southern District of Florida, Plaintiff moved for the issuance of writs of
garnishment as to both the United States District Court for the Southern District of New York and the
United States District Court for the Eastern District of Virginia. (DE 34; DE 36). The Clerk of Court for
this District issued the requested writs later that day. (DE 35; DE 37). According to the Eastern District
of Virginia’s docket sheet, the bond funds at issue were transferred to the Clerk of Court for the Southern
District of New York. Parnas, No. 19-mj-00443, DE No. 15 (E.D. Va. Nov. 15, 2019) (order granting
consent motion to transfer cash bond). Because the Clerk of Court for the Eastern District of Virginia was
no longer in possession of the bond money, I vacated the writ as to the Eastern District of Virginia. (DE
39; DE 58).

In the present Motion, the Government moves to dissolve the writ of garnishment issued to the
United States District Court for the Southern District of New York. (DE 62). A garnishment proceeding
“4s not an action in personam, nor is it, strictly speaking, a proceeding in rem. Partaking of the nature of
both, it is frequently classified as a proceeding quasi in rem.” U.S. Rubber Co. v. Poage, 297 F.2d 670,
673 (Sth Cir. 1962). “Because of the dual nature of a garnishment proceeding, courts sitting in this state
have held that a court presiding over a writ of garnishment must not only have personal jurisdiction over
the garnishee, but also jurisdiction over the property or ‘res’ that is the subject of the writ of garnishment.”

Stansell v. Revolutionary Armed Forces of Colombia, 149 F. Supp. 1337, 1339 (M.D. Fla. 2015) (citing

 
 

Case 9:19-mc-80024-DMM Document 73 Entered on FLSD Docket 02/11/2020 Page 3 of 4

cases); see also Harris v. City of Sarasota, 132 So. 366, 369 (Fla. 1938) (“An action quasi in rem requires
a seizure of property within the jurisdiction of the court or its equivalent[.]’”).

I will grant the Government’s Motion and dissolve the writ of garnishment. Courts within this
district have held that Florida’s garnishment statute was not intended to reach assets located outside of the
state. See id.; Skulas v. Loiselle, 2010 WL 1790439, at *3 (S.D. Fla. Apr. 9, 2010) (dissolving writ of
garnishment upon finding that “because the bank account at issue [wa]s located in Pennsylvania, the
Court d[id] not have jurisdiction over it”), report and recommendation adopted, 2010 WL 1790433 (S.D.
Fla. May 5, 2010); APR Energy, LLC v. Pakistan Power Resources, LLC, 2009 WL 425975, at *2 (M.D.
Fla. Feb. 20, 2009) (dissolving writ of garnishment against Oklahoma bank account because court lacked
jurisdiction to issue the writ). I agree with the reasoning in the above-cited decisions; Florida courts must
have jurisdiction over the funds that a party seeks to garnish. Because this Court lacks jurisdiction over
Parnas’s bond money, which is currently in possession of the Clerk of Court for the Southern District of
New York, I will dissolve the writ.

This decision is further supported by Florida’s Fourth District Court of Appeals’ decision in
Sargeant y. Al-Saleh, 137 So. 3d 432 (Fla. 4d DCA 2014), which addressed an issue similar to the one
presented here. In that case, the judgment creditor initiated proceedings supplementary in attempting to
collect upon an unsatisfied judgment. The trial judge compelled the turnover of certain assets located
outside of Florida. The appellate court reversed. Because “Florida courts do not have in rem or quasi in
rem jurisdiction over foreign property,” id. at 434, the court concluded that the trial court lacked
jurisdiction to compel the turnover of assets located outside of the state. See also Burns v. State Dep’t of
Legal Affairs, 147 So. 3d 95, 97 (Fla. 5th DCA 2014) (finding no jurisdiction to seize assets located outside
of Florida).

The court in A/-Saleh was also cognizant of the negative policy implications of a contrary decision.

“[W]e are concerned about the practical implications of permitting Florida trial courts to order judgment

 
 

Case 9:19-mc-80024-DMM Document 73 Entered on FLSD Docket 02/11/2020 Page 4 of 4

debtors to turn over assets located outside the state. .. . [T]here may be competing claims to the foreign
assets and we believe ‘that claims against a single asset should be decided in a single forum—and . . . that
that forum should be, as it traditionally has been, a court of the jurisdiction in which the asset is located.’”
Al-Saleh, 137 So. 3d at 435 (citation omitted). I especially share this concern with regard to the present
case. That is because the New York district judge overseeing Parnas’s criminal case has ordered that the
bond funds should not be released in light of the writ of garnishment issued by this Court. Parnas, 19-cr-
00725, DE No. 36 (S.D.N.Y. November 13, 2019) (“It is hereby ordered that, in light of the writ of
[garnishment], the Clerk of Court shall not release the funds posted by or on behalf of Defendant Parnas
in this matter absent further order of this Court.”).
Accordingly, it is hereby ORDERED AND ADJUDGED that:
(1) The Government’s Motion to Dissolve Writ of Garnishment (DE 62) is GRANTED.
(2) The Writ of Garnishment as to the United States District Court for the Southern District of
New York (DE 35) is DISSOLVED.

(3) Plaintiffs Motion for Final Judgment of Garnishment (DE 61) is DENIED AS MOOT.

SIGNED in Chambers at West Palm Beach, Florida, this / O day of February, 2020.

ALD M. MIDDLEBROOKS
UNITED STATES DISTRICT JUDGE

 

 
